 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEMINI TRUST COMPANY, LLC,                         No. 1:19-cv-00572-DAD-EPG

12                       Plaintiff,
13            v.                                         ORDER GRANTING PLAINTIFF’S MOTION
                                                         TO REMAND AND REMANDING ACTION
14    MATTHEW PETER CASTIGLIONE,                         TO FRESNO COUNTY SUPERIOR COURT

15                       Defendant.                      (Doc. No. 3)

16

17          This matter is before the court on plaintiff Gemini Trust Company, LLC’s (“Gemini

18   Trust”) motion to remand. (Doc. No. 3.) A hearing on the motion was held on June 18, 2019.

19   Attorney Jennifer Poochigian appeared on behalf of plaintiff. No appearance was made on behalf

20   of pro se defendant Matthew Peter Castiglione. Having considered the motion and the arguments

21   of counsel, the court will grant plaintiff’s motion to remand.

22                                            BACKGROUND

23          On March 15, 2019, plaintiff filed an amended petition to confirm a contractual arbitration

24   award in the Fresno County Superior Court. (See Doc. No. 1 at 32–51.) In that petition, plaintiff

25   alleged that defendant failed to repay plaintiff after defendant received an erroneous wire transfer

26   in the amount of $200,000. (Id. at 33.) Plaintiff further alleges that the parties participated in

27   arbitration on October 29, 2018 in New York City, which resulted in an arbitration award

28   requiring defendant to repay the erroneously transferred $200,000, costs and expenses in the
                                                        1
 1   amount of $6,786.80, and 9% interest on the $200,000 beginning February 5, 2018. (Id.)

 2   Plaintiff’s state court petition seeks a court order confirming the arbitration award and entry of

 3   judgment in accordance therewith. (Id. at 34.)

 4           On May 2, 2019, defendant removed the action to this federal court based on federal

 5   question jurisdiction and diversity jurisdiction. (Doc. No. 1.) On May 17, 2019, plaintiff filed

 6   the motion to remand now pending before the court. (Doc. Nos. 3–6.) Defendant did not file an

 7   opposition to the motion to remand.

 8                                          LEGAL STANDARD

 9           A suit filed in state court may be removed to federal court if the federal court would have

10   had original jurisdiction over the suit. 28 U.S.C. § 1441(a). Removal is proper when a case

11   originally filed in state court presents a federal question, or where there is diversity of citizenship

12   among the parties and the amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331,

13   1332(a).

14           Section 1447(c) of Title 28 of the United States Code provides that “[i]f at any time before

15   final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

16   remanded.” “The removal statute is strictly construed against removal jurisdiction, and the

17   burden of establishing federal jurisdiction falls to the party invoking the statute.” Cal. ex rel.

18   Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004) (citation omitted); see also Provincial

19   Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009) (“The defendant

20   bears the burden of establishing that removal is proper.”). If there is any doubt as to the right of
21   removal, a federal court must reject jurisdiction and remand the case to state court. Matheson v.

22   Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003); see also Valdez v. Allstate

23   Ins. Co., 372 F.3d 1115, 1118 (9th Cir. 2004).

24                                                ANALYSIS

25           Plaintiff’s motion contends that this action should be remanded to state court for two

26   reasons: (1) defendant’s notice of removal is untimely; and (2) the court lacks subject matter
27   jurisdiction over the matter because there is no federal question or diversity jurisdiction.

28   /////
                                                         2
 1   A.        Timeliness of Removal

 2             Plaintiff first argues that defendant’s notice of removal was untimely filed. (Doc. No. 4 at

 3   2.) Plaintiff relies on California Code of Civil Procedure § 1290.2, which provides that an

 4   arbitration petition is “heard in a summary way” and that “not less than 10 days’ notice of the

 5   date set for the hearing on the petition shall be given.” (Id.) According to plaintiff, defendant

 6   therefore had ten days from April 3, 2019—the date he was served with the amended petition

 7   initiating the state court action—to remove the matter to federal court. (Id.) Plaintiff argues that

 8   the removal was untimely because defendant did not remove this action until May 2, 2019, more

 9   than ten days after April 3, 2019. (Id.)

10             Contrary to plaintiff’s contentions, § 1290.2 of the California Code of Civil Procedure

11   does not address removal at all, and plaintiff otherwise cites no authority to support a purported

12   ten-day deadline for removal of this action to federal court. Rather, 28 U.S.C. § 1446(b) sets the

13   deadline by which a defendant may remove a suit filed in state court to federal court, providing a

14   defendant thirty days from receipt of the initial pleading or from receipt of a paper, such as an

15   amended pleading, from which it may first be ascertained that the case is one which is or has

16   become removable. If, as plaintiff contends, defendant was served with the amended petition on

17   April 3, 2019 (Doc. No. 4 at 2), defendant had thirty days from April 3, 2019 to timely file a

18   notice of removal. Defendant’s notice of removal was filed on May 2, 2019 and is therefore

19   timely.

20   B.        Subject Matter Jurisdiction
21             1.     Federal Question Jurisdiction

22             Plaintiff next argues that removal of this action was inappropriate because it does not

23   involve a federal question. (Doc. No. 4 at 3–4.) In his notice of removal, defendant contends that

24   the Consumer Financial Protection Bureau, the Federal Trade Commission, the Internal Revenue

25   Service, the United States Treasury, and the Securities and Exchange Commission are federal

26   agencies that “each have jurisdiction of certain elements involved in the removed case.” (Doc.
27   No. 1 at 1.) Defendant further contends that he was deceived by plaintiff into believing that

28   Bitcoin had intrinsic value of its own, and after performing his own due diligence, believes that
                                                         3
 1   plaintiff is circumventing the Constitution and federal law. (Id. at 4.) According to defendant,

 2   federal question jurisdiction exists because:

 3                   the effects in interstate commerce while at this point minimal,
                     nonetheless the effect is real [sic]. This involves in particular the
 4                   taxing scheme raising the questions of avoidance and or evasion yet
                     to be determined. The security of private information is also in
 5                   question in every Bitcoin transaction. Thus the removal to the proper
                     forum wherein the good standing Constitutional and legal powers of
 6                   the United States must be exercised in order to properly protect the
                     inherent government interests and those of the consumers of both
 7                   commercial and government services.
 8   (Id. at 4–5.)

 9           “The presence or absence of federal question jurisdiction is governed by the ‘well-pleaded

10   complaint rule,’ which provides that federal jurisdiction exists only when a federal question is

11   presented on the face of the plaintiff’s properly pleaded complaint.” California v. United States,

12   215 F.3d 1005, 1014 (9th Cir. 2000); see also Dynegy, 375 F.3d at 838. Under the well-pleaded

13   complaint rule, courts look to what “necessarily appears in the plaintiff’s statement of his own

14   claim in the bill or declaration, unaided by anything in anticipation of avoidance of defenses

15   which it is thought the defendant may interpose.” California, 215 F.3d at 1014. Accordingly, “a

16   case may not be removed on the basis of a federal defense . . . even if the defense is anticipated in

17   the plaintiff’s complaint and both parties concede that the federal defense is the only question

18   truly at issue.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987); Wayne v. DHL

19   Worldwide Express, 294 F.3d 1179, 1183 (9th Cir. 2002); see also Vaden v. Discover Bank, 556

20   U.S. 49, 70 (2009) (“It does not suffice to show that a federal question lurks somewhere inside
21   the parties’ controversy, or that a defense or counterclaim, or that a defense or counterclaim

22   would arise under federal law.”).

23           Here, defendant has not shown that removal of this action based on federal question

24   jurisdiction is appropriate. Plaintiff’s action seeks to confirm an arbitration award under state

25   law, not federal law. (See Doc. No. 5 at ¶ 7.) Although federal courts have the power to confirm

26   and enter judgment on an arbitration award under 9 U.S.C. § 9, that statute itself does not confer
27   federal subject matter jurisdiction. See United States v. Park Place Assocs., Ltd., 563 F.3d 907,

28   918 (9th Cir. 2009) (“[T]he [Federal Arbitration Act] does not itself confer jurisdiction on federal
                                                        4
 1   district courts over actions to compel arbitration or to confirm or vacate arbitration awards, nor

 2   does it create a federal cause of action giving rise to federal question jurisdiction under 28 U.S.C.

 3   § 1331.”) (internal citations omitted); Gen. Atomic Co. v. United Nuclear Corp., 655 F.2d 968,

 4   969 (9th Cir. 1981) (“[A]pplicants who, in federal district court, seek confirmation of an

 5   arbitration award under 9 U.S.C. § 9, must demonstrate independent grounds of federal subject

 6   matter jurisdiction. The provisions of 9 U.S.C. § 9 do not in themselves confer subject matter

 7   jurisdiction on a federal district court.”). Defendant ostensibly relies on contemplated federal

 8   defenses in attempting to establish federal jurisdiction. Even assuming defendant can assert such

 9   defenses, the defensive invocation of federal law cannot form the basis of this court’s jurisdiction.

10   See Vaden, 556 U.S. at 70; Caterpillar, 482 U.S. at 392; Wayne, 294 F.3d at 1183; California,

11   215 F.3d at 1014.

12            2.     Diversity Jurisdiction

13            In his notice of removal, defendant also alleges that diversity jurisdiction exists because

14   plaintiff is a New York limited liability trust company with its registered office in New York, and

15   defendant is a resident of the State of California. (Doc. No. 1 at 2.) Defendant alleges that the

16   amount in controversy is also satisfied because the amount awarded in arbitration was $200,000.

17   (Id. at 3.) In its motion to remand, plaintiff argues that even if there is complete diversity

18   between the parties, application of the forum defendant rule prohibits removal here. (Doc. No. 4

19   at 4.)

20            The forum defendant rule provides that a civil action otherwise removable on the basis of
21   diversity jurisdiction “may not be removed if any of the parties in interest properly joined and

22   served as defendants is a citizen of the State in which such action is brought.” 28 U.S.C. §

23   1441(b)(2); see also Lincoln Prop. Co. v. Roche, 546 U.S. 81, 84 (2005) (“Defendants may

24   remove an action on the basis of diversity of citizenship if there is complete diversity between all

25   named plaintiffs and all named defendants, and no defendant is a citizen of the forum State.”);

26   Spencer v. U.S. Dist. Court for N. Dist. of Cal., 393 F.3d 867, 870 (9th Cir. 2004) (holding that
27   “the presence of a local defendant at the time removal is sought bars removal”). Because the

28   forum defendant rule is procedural rather than jurisdictional, a plaintiff must file a motion to
                                                         5
 1   remand on this basis within 30 days of removal. See 28 U.S.C. § 1447(c) (“A motion to remand

 2   the case on the basis of any defect other than lack of subject matter jurisdiction must be made

 3   within 30 days after the filing of the notice of removal under section 1446(a).”); Lively v. Wild

 4   Oats Mkts., Inc., 456 F.3d 933, 942 (9th Cir. 2006) (holding that the “forum defendant rule . . . is

 5   a procedural requirement, and thus a violation of this rule constitutes a waivable non-

 6   jurisdictional defect subject to the 30-day time limit imposed by § 1447(c)”).

 7          At the time this action was removed to federal court, Castiglione was a citizen of

 8   California and a forum defendant. (See Doc. No. 1 at 2) (“Defendant Matthew Peter Castiglione

 9   is a permanent resident of the State of California.”). As a forum defendant, Castiglione could not

10   remove on the basis of diversity jurisdiction. Because plaintiff filed a timely motion to remand

11   on this basis (see Doc. No. 3), and no federal question jurisdiction exists as discussed above, the

12   court finds that remand is appropriate.

13   C.     Attorneys’ Fees and Costs

14          Finally, plaintiff requests an award of attorneys’ fees and costs in the amount of $5,136.00

15   incurred as a result of removal. (Doc. No. 4 at 5.) District courts are given discretion by statute

16   to award such fees if the matter is remanded. See 28 U.S.C. § 1447(c) (“An order remanding the

17   case may require payment of just costs and any actual expenses, including attorney fees, incurred

18   as a result of the removal.”). However, “[a]bsent unusual circumstances, courts may award

19   attorney’s fees under § 1447(c) only where the removing party lacked an objectively reasonable

20   basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).
21          The court is not persuaded that an award of fees and costs is warranted here. Defendant

22   filed a notice of removal without the benefit of legal counsel and did not file opposition to the

23   motion to remand. See Baldini Real Estate, Inc. v. Cruz, No. 15-cv-2932 YGR, 2015 WL

24   4760510, at *3 (N.D. Cal. Aug. 12, 2015) (denying plaintiff’s request for attorneys’ fees upon

25   remand of unlawful detainer action because “[t]he Court is not persuaded that the contours of

26   federal subject matter jurisdiction were obvious to this pro se defendant”); Wilmington Trust,
27   N.A. v. Mobley, No. CV15-2910 CAS (AJWx), 2015 WL 3649578, at *3 (C.D. Cal. June 10,

28   2015) (“The Court cannot conclude that it [wa]s objectively unreasonable for a pro se party,
                                                        6
 1   lacking basic legal knowledge, to attempt to remove [the] action to federal court.”). The court

 2   acknowledges that plaintiff’s counsel corresponded with defendant following removal, informing

 3   him of the reasons that this court lacks jurisdiction and seeking a stipulation to remand this

 4   action; however, this correspondence occurred after defendant had already removed the case to

 5   this court. (See Doc. No. 5 at 9–11.) Despite plaintiff’s counsel’s efforts, the merits of a motion

 6   to remand were likely not obvious to the pro se defendant and the court cannot conclude it was

 7   objectively unreasonable for defendant to decline to stipulate and to instead seek a ruling from

 8   this court. Plaintiff’s request for attorneys’ fees will therefore be denied.

 9                                             CONCLUSION

10          For the reasons set forth above:

11               1. Plaintiff’s motion to remand (Doc. No. 3) is granted;

12               2. This action is remanded to Fresno County Superior Court for all further

13                  proceedings;

14               3. Plaintiff’s request for attorneys’ fees in connection with the motion is denied; and

15               4. The Clerk of the Court is directed to close this case.

16   IT IS SO ORDERED.
17
        Dated:     June 25, 2019
18                                                       UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         7
